DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkenbeiner (US 5085382 A).
Regarding Claim 1, Finkenbeiner discloses a wall assembly for an interior of an aircraft, comprising:
a frame member (13) secured (via 4+5) within a cabin (2) of the aircraft having a first side (top of 13 in Fig. 2) and a second opposing side (bottom of 13 in Fig. 2), wherein the frame member defines openings (“honeycomb cell blocks”; Column 4 Line 6) which extend through the frame member and are spaced apart (each cell is adjacent to six other cells, but is then spaced apart from all other cells) from one another along the frame member (since each layer 12, 13, and 14 are aluminum honeycomb cell blocks bonded to each other only by adhesive, each layer has a void in each honeycomb cell that extends through the layer; i.e. openings);

a second decorative panel (14+16) secured to the frame member on a second side of the frame member.

Regarding Claims 2-5, Finkenbeiner further discloses:
2. The wall assembly of claim 1, wherein the frame member is constructed of a composite material (“fiber composite”; See Column 4 Line 22).

3. The wall assembly of claim 2, wherein the frame member is constructed of a honeycomb core (“honeycomb core”; Column 4 Line 26) with a first face sheet positioned on the first side of the frame member and a second face sheet positioned on the second side (“sandwiched between fiber composite material plies”; Column 4 Line 21) of the frame member.

4. The wall assembly of claim 1, wherein the first  and second decorative panels are constructed of composite material  (“fiber composite”; See Column 4 Line 22).

5. The wall assembly of claim 4, wherein:
the first decorative panel (8+12) comprises a honeycomb core (“honeycomb core”; Column 4 Line 26) with a first face sheet positioned on a first side of the first decorative panel and a second face sheet positioned on a second opposing side (“sandwiched between fiber composite material plies”; Column 4 Line 21) of the first decorative panel; and
the second decorative panel (14+16) comprises a honeycomb core (“honeycomb core”; Column 4 Line 26) with a first face sheet positioned on a first side of the second decorative panel and a second .


Claims 1 and 6-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merrick (US 10377494 B2).
Regarding Claim 1, Merrick discloses a wall assembly for an interior of an aircraft, comprising:
a frame member (14+16) secured (via 44+46) within a cabin (102) of the aircraft having a first side (12a) and a second opposing side (12b) wherein the frame member defines openings (28, 78, and 66) which extend through the frame member and are spaced apart from one another along the frame member (See Fig. 7);
a first decorative panel (18+20) secured to the frame member on a first side (12a) of the frame member; and
a second decorative panel (60+70) secured to the frame member on a second side (12b) of the frame member.

Regarding Claims 6-14 Merrick discloses:
6. The wall assembly of claim 1, wherein:
the first decorative panel (18/20) is releasably secured (via 32) to the first (12a) side of the frame member with at least one bolt (32); and
the second decorative panel (60+70) is releasably secured to the second side (12b) of the frame member with at least one bolt (“threaded fasteners”; Column 8 Line 35).

7. The wall assembly of claim 1, wherein the frame member comprises a securement panel (50) for securing a fixture (74) positioned on the first side or the second side of the frame member.

8. The wall assembly of claim 1, wherein the frame member comprises a leg (44) member which extends from the frame member and is releasably secured to a seat track adapter assembly.

9. The wall assembly of claim 8, wherein the leg member extends within a plane (straight down as shown in Fig. 5A) defined by the frame member.

10. The wall assembly of claim 8, wherein the leg member extends from a first end (bottom) of the frame member in a direction aligned with a seat track (“spaced such that they can be attached to the seat attachment tracks”; Column 7 Line 35) of the aircraft.

11. The wall assembly of claim 8, wherein the frame member comprises an arm member (46; “posts”; Column 7 Line 37) which extends within a plane (straight up) defined by the frame member.

12. The wall assembly of claim 11, wherein the arm member extends from a second end (top end) of the frame member in a direction aligned with a ceiling support rail (“rails”; Column 7 Line 39).

13. The wall assembly of claim 12, wherein the arm member engages a slot (inherent to attach posts of 46 with “rails” as shown in Fig. 1) within the ceiling support rail which restrains movement of the arm member in a forward and aft directions (also inherent, see Fig. 1) of the aircraft.

14. The wall assembly of claim 1, further includes a trim member (36) which includes a panel (adjacent to 34) positioned to extend over an edge (18e) of the first decorative panel, extend from the edge of the first decorative panel to an edge of the second decorative panel (where 36 bends around the opposite side and is next to 60+70), extend over the edge of the second decorative panel and extend along the edge of the first decorative panel and the edge of the second decorative panel (“extends around the outside of upper section 16 or the entire main body portion 12”; Column 6 Line 60).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding claims 2-5, the examiner would simply like to point out that Merrick discloses honeycomb in Column 2 Line  47 and Column 9 Line 3. While not being applied toward a rejection at this time, if applicant decides to place limitations from Claims 2-5 along with portions of other dependent claims into the independent claim it is highly likely that a 103 rejection will result.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Merrick as applied to claim 1 above, and further in view of Hudson (US 7,713,009 B2).
Merrick discloses the frame with first and second decorative panels as described above and further discloses attaching to a seat rail but is largely silent on the specifics of the seat rail attachment. Hudson teaches:
A connector assembly for a wall assembly for an interior of an aircraft, comprising:
a first channel (large channel between arms of pedal, where 353 points in Fig. 10; not 353 itself) for holding a leg member (354) of, wherein:
the first channel comprises a first sidewall (left wall of 352 in Fig. 10) spaced apart from a second sidewall (right wall of 352 in Fig. 10) for receiving, the leg member of the frame member and the first and second decorative panels, between the first and second sidewalls;
a first aperture (360) is positioned extending through the leg member of the frame member;
a second aperture (hole for 356) is positioned extending through the first sidewall of the first channel and a third aperture (hole for 364) is positioned extending through the second sidewall of the first channel;
a bolt (356+364) member extends through (as indicated by dotted lines in Fig. 10) the first, second and third apertures for securing the leg member, the first decorative panel and the second decorative panel to the first channel; and
a seat track adapter (366+368) releasably secured (as required by “drives… into an engaged position” and moved upwardly … into the unlocked position”; See Column 7 Line 54 through Column 8 Line 6) to the first channel wherein the seat track adapter comprises a head (366) having a dimension smaller than an opening (14e) defined within a seat track.

16. The connector assembly of claim 15, wherein:
the first channel is positioned in overlying relationship to a first side (top side of 14) of a seat track within the aircraft;
the seat track defines a slot (14c) in communication with the opening;
the slot has a smaller dimension (See Fig. 12) than the opening; and

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the frame and panel of Merrick with the connector assembly of Hudson. The motivation for doing so would have been to “improve the performance and maintainability” as described by Hudson in Column 1 Line 65.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
On Page 7 Paragraph 2 applicant argues that Finkenbeiner does not disclose openings in the frame member. As described above, element 13 of Finkenbeiner is made out of aluminum honeycomb which has openings in order to provide the cell blocks described in Column 4 Line 6. Additionally Figure 2 is described as showing different sizes of each honeycomb layer 8, 12, 13, and 14 by the distances between the vertical lines within each layer. As such it is clear that each cell traverses the thickness of each layer an consequently creates an opening through the thickness.
On Page 7 Paragraph 3 applicant argues that Merrick does not disclose openings. Merrick clearly discloses openings as elements 28, 66, and 78. Element 78 is even specifically for wires (“wire openings”; Column 9 Line 21) in contrast to applicant’s “permit wiring” argument.
On Page 8 applicant argues that Hudson does not disclose the newly added language of “releasably secured” in Claim 15. Element 362 releasably secures the channel of pedal 352 to the adaptors 366 and 368 by the eccentric curvature of the cam 362. 362 along with the other mechanical elements both lock and release the assembly together with the seat rail; including the channel and adapter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642